Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered. 

Response to Amendment
Applicant’s submission filed 03/01/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-2 are currently pending. 

Response to Arguments
With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1 - 2 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.
Applicant’s arguments and amendments with regard to Claims 1-2 have been considered in light of Knothe in further view of Fuller.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the functional language regarding the claimed element of “the upper end”. The limitation“ and such that the upper end (13) is movable toward and away from the weighing plate (2) to vary the spaced-apart relation between the upper end (13) and the respective longitudinal end of the weighing plate (2)”,  is unclear as to what the structural requirement is required to meet the function  or how the “the upper end” is structurally able to be “movable toward and away” or “vary the spaced-apart relation”.  Examiner looks to the specification and finds no additional structure is cited to provide a movable upper end toward and away from the weighing plate.

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 2 are rejected under 35 U.S.C. 103 as being unpatentable over Knothe (US 4401176: “Knothe”) in further view of Zhu (CN204085662; “Zhu” translation is provided for citations).

Claim 1. Knothe discloses a protective device for a weighing platform (Fig. 2), the weighing platform (2-6) comprising a weighing plate (3) that defines two longitudinal ends (Fig. 2: weight plate 3 has two ends are shown in planar view left end and right end), characterized in that a protective device (21 & 24) is arranged adjacent each of the respective longitudinal ends (Fig. 2: weight plate 3 has two ends are shown in planar view left end and right end), of the weighing plate (3), each protective device (21 & 24) which, when projected in side view, defines an L-shaped profile (Fig. 2 annotated indicates L-shaped profile), the profile (Fig. 2 annotated indicates L-shaped profile), comprising a first portion including a lower end (21) that defines a horizontal base (annotated Figure 2 below shows 21 as a horizontal support) for supporting the protective device (21 & 24) independently of a supporting structure (2 & 4-6) of the weighing plate (3) and a second portion (24 collar) extending from the first portion (21) to an upper end (Top of 24) that is in spaced-apart relation and outside of the respective longitudinal end of the weighing plate (Fig. 2 space between the collar 24 and the weighing platform) [Col. 4 lines 24-29 A ring 24 in the form of a truncated cone is mounted on the weight casing as an additional screening measure against external airflows] such that the protective devices (21 & 24) do not support the weighing plate (3) [Col. 4 lines 09-29 describe a weight mechanism 2-6 not supported by casing or lower plate 21], wherein the first portion (21) and the second portion (24) define an acute angle (Fig. 2 shows the top of 24 relative to the bottom of 21 at an angle less than 90°) there between such that, in a direction from the upper end toward the first portion (21), the second portion (24) is angled away (Fig. 2 angled at a distance from the weighing plate) from the weighing plate (3) [Col 3 lines 47-51].

 the collar (24) and plate (21) encircle the weight plate (3).   
Knothe does not explicitly disclose:
1)  each of the protective devices provided at each of the longitudinal ends of the weighing platform and 

2) that the upper end is movable toward and away from the weighing plate to vary the spaced-apart relation between the upper end  and the respective longitudinal end of the weighing plate.

With regard to 1) Zhu teaches a protective shield for a weighing platform (Fig. 1: mudguards 4).  Fuller further teaches each of the protective devices (Fig. 1: mudguards 4) provided at each of the longitudinal ends (Fig. 1: truck scale body 1 length shown with mudguards at each end)  [0034 Preferably, the drainage mechanism includes mudguards 4 respectively arranged on both sides of the truck scale, the mudguards 4 are arranged on the foundation 5, and the mudguards 4 are arranged perpendicular to the horizontal plane and do not exceed the dustproofness in the vertical direction] of the weighing platform (Fig. 1: truck scale body 1) [0034].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhu’s teaching of a separated protection device with a L-bracket mounted onto a casing arranged on the exposed ends of a weighing platform as an arrangement to teach the separation of Knothe’s protective L-shaped covering of a collar and base because separating a protective covering  into two L-shaped sections then installed at the unprotected ends of a weighing platform increases the commercial viability of the protective covering to include weighing platforms which only require side exposure and seeking to improve the weighing platforms reliability by protecting the exposed sides from exposure to the environment [Fuller Col. 2 lines 72-85].

Knothe discloses a sloped upper end (Fig. 2: collar 24) but does not explicitly teach a movable 

With regard to 2) Zhu further teaches an upper end (Fig. 1: baffle 2) is movable toward and away [teaches the capability of bending a dust proof baffle 0010 The dust-proof baffle is bent downward to form a curved surface that facilitates the sliding of mud and sand] from the weighing plate (1)  to vary the spaced-apart [0010 bent to meet the needs of dust proofing] relation between the upper end (Fig. 1: baffle 2) and the respective longitudinal end  [0009-0010 baffles and mudguard] of the weighing plate (1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhu’s bending of a debris guard (e.g. dust, dirt, water or other contamination) to adjust the angle of Knothe’s dust proofing collar because it optimizes the debris protection of the scale by providing a tailored gap with the moving scale to address situational debris issues for the scale (e.g. differences between exemplary water, dirt or dust) [Zhu 0005].


    PNG
    media_image1.png
    415
    663
    media_image1.png
    Greyscale

Claim 2. Dependent on the protective device of claim 1.  Knothe further discloses the upper end (24) of each protective device (21 & 24) extends to a height that overlaps at least a portion of the end (Fig. 2 the height of the top of 24 is higher than the height of the plate) of the weighing plate (3) [Col 3 lines 47-51 collar 17 is provided which is arranged to closely encircle weighing scale 3 and extends somewhat over the upper edge thereof]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856